EXHIBIT 3.1 2131974 STATE OF CALIFORNIA SECRETARY OF STATE I, BILL JONES, Secretary of State of the State of California, hereby certify: That the attached transcript of 6 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full, true and correct. IN WITNESS WHEREOF, I execute this certificate and affix the Great Seal of the State of California this day of JAN 29 /S/ BILL JONES Secretary of State -1- 2131974 ARTICLES OF INCORPORATION OF NetREIT I The name of the corporation is NetREIT. ENDORSED • FILED In the Office of the Secretary of State of the State of California JAN 2 8 BIll JONES, Secretary of State II The purpose of this corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California, other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code. III The name and address in this state of this Corporation I s Agent for service of process are: Bruce J.
